Exhibit 10.3

 

ROYAL CARIBBEAN CRUISES LTD.
2008 EQUITY INCENTIVE PLAN
STOCK OPTION AWARD AGREEMENT

 

Royal Caribbean Cruises Ltd. (the “Company”) hereby certifies that as of (Date)
(the “Date of Grant”), (Name) (the “Optionee”), a director, officer or employee
of the Company and/or its Affiliates, was granted, pursuant to the Royal
Caribbean Cruises Ltd. 2008 Equity Incentive Plan (the “Plan”), an option to
purchase an aggregate of (#) shares (the “Options”) of Stock of the Company at
an Exercise Price of $ (price) per share. The Options consist of:

 

 

•

An Incentive Option to purchase (#) shares of Stock, which is intended to meet
the requirements of Section 422 of the Internal Revenue Code.

 

Except as otherwise provided in the Plan, the Optionee shall have the right to
purchase from the Company, in whole or in part, after the following dates, the
following number of shares:

 

                                          
                                                Incentive Option

                                  Vesting Date                              
Shares Exercisable

 

 

 

 

The Options are subject in all respects to the applicable terms and conditions
of the Plan now in effect and as may be amended from time to time, as well as to
such rules and regulations as the Committee may adopt in accordance with the
Plan (which terms and conditions are and automatically shall be incorporated
herein by reference and made a part hereof). Unless earlier termination pursuant
to any provision of the Plan, the Options shall expire on (Date).

 

Capitalized terms used and not defined in this Agreement shall have the meanings
given to them in the Plan.

 

IN WITNESS WHEREOF, the Company has caused this Stock Option Award Agreement to
be executed and the Optionee has acknowledged his/her acceptance of this
Certificate and his/her receipt of the 2008 Equity Incentive Plan document.

 

Royal Caribbean Cruises Ltd.

Optionee:

 

 

By:

____________________________

______________________________

(Name)

 

 



--------------------------------------------------------------------------------

